TYSON, Judge.
William Ray Aldridge was charged with driving under the influence of alcohol in violation of § 32-5A-191, Code of Alabama 1975. The appellant was convicted of this offense in district court. Following his appeal to circuit court, he was also found guilty of DUI. The trial judge then sentenced him to 12 months’ imprisonment in the county jail.
I
The sole issue raised on appeal concerns the sentence received by this appellant. He contends his punishment was enhanced by the trial judge’s consideration of his five-year driving record. This argument is without merit.
Although the trial judge did look at the appellant’s prior driving record, the appellant was sentenced as a first time DUI offender. His sentence is within the range of punishment set out in § 32-5A-191(c), Code of Alabama 1975.
This court will not review the propriety of sentences imposed within the statutorily prescribed limits, absent extraordinary circumstances. Wilbourn v. State, 457 So.2d 1001 (Ala.Crim.App.1984); Trahan v. State, 450 So.2d 1102 (Ala.Crim.App.1984); Lee v. State, 449 So.2d 1277 (Ala.Crim.App. 1984).
Furthermore, the trial judge did not commit error when he reviewed the appellant’s previous driving record. Rule 6(b)(2), Alabama Temporary Rules of Criminal Procedure.
For the reasons stated, this cause is due to be affirmed.
AFFIRMED.
All the Judges concur.